Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-15 are pending in the instant application. 
Claims 1-15 are being examined on their merits herein.
Priority
The instant application claims priority to Taiwan Patent Application No. 109124130, filed on 16 July 2020. A certified copy of the priority document, in Chinese, was submitted on 24 September 2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 17 September 2020 is acknowledged and considered. 
Claim objection
Claim 1, 8 are objected to because the text “alkoxyl” should read --alkoxy--.
Claims 1-10, 13-15 are objected to because the term “general” in the recitation “compound of general formula (I)” is unnecessary. The claims could read “a compound of formula (I)”.
Claim Rejections- 35 USC 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 9 is drawn to “the compound of formula (I), or its pharmaceutically acceptable salt, ester, hydrate of claim 1”; yet claim 1 does not recite a pharmaceutically acceptable salt, ester, hydrate of the compound of formula (I). As such, there is insufficient antecedent basis for the limitation “or its pharmaceutically acceptable salt, ester or hydrate” of claim 9, in claim 1.
Further, the claim is indefinite because it is unclear what is meant by an ester of a compound of formula (I) (an ester of an ester?), since compound (I) itself may be an ester (R1, R2, R3 is alkyl).
Clarification of the claim language is required.
Claim Rejections- 35 USC 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9, 13-15 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. The claimed invention is directed to non-statutory subject matter because the claimed invention is directed to a naturally-occurring product, whether isolated or not, that is not patent-eligible pursuant to the Supreme Court decision in Association for Molecular Pathology v. Myriad Genetics, Inc., -- U.S. -- (June 13, 2013). 
 	An invention is not patent eligible subject matter when:
(a) the claimed invention does not fall within at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (process, machine, manufacture, or composition of matter); or 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(b) the claimed invention, although nominally falling within at least one of the four eligible categories, is directed to a judicial exception to 35 U.S.C. 101 (i.e., an abstract idea, natural phenomenon, or law of nature); or 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(c) the claimed invention would impermissibly cover every substantial practical application of, and thereby preempt all use of, an abstract idea, natural phenomenon, or law of nature; or 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(d) the claimed invention is directed to a naturally-occurring product, whether isolated or not, that is not patent-eligible pursuant to the Supreme Court decision in Association for Molecular Pathology v. Myriad Genetics, Inc., -- U.S. -- (June 13, 2013). See MPEP 2106, MPEP 706.03(a).
 	Based upon an analysis with respect to the claims as a whole, claims 1-9, 13-15 do not recite something significantly different than a naturally occurring product, namely a compound isolated from a pineapple extract, which is a compound of instant claims 1-9, and a composition of instant claims 13-15 comprising the compound. The features in the claims 13-15, namely addition of a pharmaceutically acceptable carrier, such as, for example, water, to the compound to form a pharmaceutical composition, do not result in the claims as a whole reciting something significantly different than the natural product itself. Thus, a compound isolated from an extract of a fruit which is pineapple and a composition comprising the compound and a pharmaceutically acceptable carrier such as water, is not in fact markedly different from what exists in nature. Therefore, claims 1-9, 13-15 are rejected as not being directed to patent eligible subject matter. 
Claim Rejections- 35 USC 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim interpretation: regarding the recitation “an anti-inflammatory compound” in claims 1-9, “an anti-inflammatory composition” in claims 13-15, "The general principle that a newly-discovered property of the prior art cannot support a patent on that same art is not avoided if the patentee explicitly claims that property." Abbott Labs. v. Baxter Pharm. Products, Inc., 471 F.3d 1363, 1368 (Fed. Cir. 2006). 
 	Regarding the recitations “wherein the compound of formula (I) has a binding ability to EP4”, of claim 14, or “wherein the compound of formula (I) is used to suppress an inflammatory response”, of claim 15, the properties of the compound/composition are inherent to the compound/composition. Therefore, if the prior art teaches the compound/composition or renders the compound/composition obvious, then the properties are also taught or rendered obvious by the prior art. In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990.) See MPEP 2112.01. The burden is shifted to Applicant to show that the prior art product does not possess or render obvious the same properties as the instantly claimed product.
"[T]he patentability of apparatus or composition claims depends on the claimed structure, not on the use or purpose of that structure." Catalina Mktg. Int'l, Inc. v. Coolsavings.com, Inc., 289 F.3d 801,809 (Fed. Cir. 2002). 

Claims 1-3, 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Strack et al. (Phytochemistry 1987, 26 (11), 2919-2922, cited in PTO-892).
Strack teaches (Fig. 1, peak 5) p-coumaroylisocitric acid 

    PNG
    media_image2.png
    151
    451
    media_image2.png
    Greyscale
, which is a compound of instant formula (I), wherein R1 = R2 = R3 = H, and a composition comprising said compound and water as pharmaceutical carrier.
As such, a compound of instant claims 1-3 and a composition thereof of claims 13-15 are anticipated by Strack.

Claims 1-3, 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zheng et al. (Phytochemistry 2010, 71, 2046-2051, cited in PTO-892).
Zheng teaches (page 2049, left column, last paragraph) 1-[[3-(4-hydroxyphenyl)-1-oxo-2-propenyl]oxy]-1,2,3-propanetricarboxylic acid (compound 20)

    PNG
    media_image2.png
    151
    451
    media_image2.png
    Greyscale
, as a compound identified from pineapple fruit, and a composition comprising said compound.
The compound above is a compound of instant formula (I), wherein R1 = R2 = R3 = H.
As such, a compound of instant claims 1-3 and a composition thereof of claims 13-15 are anticipated by Zheng.

Claims 1-4, 6, 7, 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hauck et al. (J. Agric. Food Chem. 2014, 62, 468-475, cited in PTO-892).
Hauck teaches (Fig. 2, compounds 11, 22a) the following compounds 
    PNG
    media_image3.png
    201
    139
    media_image3.png
    Greyscale
and compositions thereof.
Compound 11 above is a compound of instant formula (I), wherein R1 = R2 = R3 = H, as in instant claims 1-3.
Compound 22a above is a compound of instant formula (I), wherein R1 = R3 = H, R2 = methyl, as in instant claims 1, 2, 4, 6, 7.
As such, instant claims 1-4, 6, 7 and a composition of claims 13-15 are anticipated by Hauck.

Claims 1-3, 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steingass et al. (Anal. Bioanal. Chem. 2015, 407, 6463-6479, cited in PTO-892).
Steingass teaches (page 6468, Table 1, compound 48, also peak 48 in Fig. 1a, b, c) 
p-coumaroylisocitrate

    PNG
    media_image2.png
    151
    451
    media_image2.png
    Greyscale
as a compound identified from pineapple fruit, and a composition comprising said compound.
The compound above is a compound of instant formula (I), wherein R1 = R2 = R3 = H.
As such, a compound of instant claims 1-3 and a composition thereof of claims 13-15 are anticipated by Steingass.

Claims 1-3, 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Difonzo et al. (Food Control 2019, 96, 260-270, cited in PTO-892).
Difonzo teaches (page 263, second paragraph under section 3.2.3, lines 1-2, also Table 2, compound 17, also peak 17 in Fig. 1c) p-coumaroylisocitrate

    PNG
    media_image2.png
    151
    451
    media_image2.png
    Greyscale
, which is a compound identified in pineapple fruit juice, and a composition comprising said compound.
The compound above is a compound of instant formula (I), wherein R1 = R2 = R3 = H.
As such, a compound of instant claims 1-3 and a composition thereof of claims 13-15 are anticipated by Difonzo.

Claims 1-3, 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masike et al. (Chemistry Central Journal 2017, 11, 29, p. 1-7, and Supplementary Data 1, cited in PTO-892).
Masike teaches (Figure S1, Supplementary Data 1, (D) peak 9) p-coumaroyl-isocitric acid

    PNG
    media_image2.png
    151
    451
    media_image2.png
    Greyscale
, which is a compound present in pineapple extracts, and a composition comprising said compound.
The compound above is a compound of instant formula (I), wherein R1 = R2 = R3 = H.
As such, a compound of instant claims 1-3 and a composition thereof of claims 13-15 are anticipated by Masike.
  	Claim Rejections- 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (Phytochemistry 2010, 71, 2046-2051, cited in PTO-892), in view of Difonzo et al. (Food Control 2019, 96, 260-270, cited in PTO-892).
Zheng teaches (page 2050, section 4.3) a method for preparing compound 20, which is 1-[[3-(4-hydroxyphenyl)-1-oxo-2-propenyl]oxy]-1,2,3-propanetricarboxylic acid (page 2049, left column, last 4 lines)

    PNG
    media_image2.png
    151
    451
    media_image2.png
    Greyscale
, which is a compound of instant formula (I) of claim 1, wherein R1 = R2 = R3 = H, the method comprising:
obtaining a pineapple fruit extract by blending pineapple fruit cut into small pieces in a homogenizer with EtOH-water 95:5, 
concentrating and then centrifuging the ethanolic extract, applying the supernatant to an Amberlite XAD-16 column and eluting with increasing gradient water-EtOH so that several fractions containing organic compounds are separated, 
applying the fractions to gel filtration chromatography using Sephadex LH-20 to separate compounds as fractions, and 
eluting the fraction on semi-prep. HPLC to obtain compound 20.
	Zheng does not prepare a pineapple water extract by squeezing the juice from pineapple plant and removing the residue by coarse filtration, as in instant claim 12.
Zheng does not perform extraction of the water extract of pineapple with dichloromethane and ethyl acetate to extract organic compounds, as in claim 10.
 	Difonzo et al. (Food Control 2019, 96, 260-270) teaches (page 261, right column, under section 2.2.2.) preparing a pineapple water extract by squeezing the juice from pineapple plant and removing the residue by coarse filtration, as in instant claim 12.

It would have been obvious for a person of ordinary skill in the art to combine the teachings of Zheng and Difonzo to arrive at the method of claims 10-12. The person of ordinary skill in the art would have prepared a pineapple water extract by squeezing the juice from pineapple plant and removing the residue by coarse filtration, as taught by Difonzo, and would have extracted the organic compounds from said pineapple water extract, using organic solvents such as methylene chloride and ethyl acetate, because such extraction of organic compounds from water layer with well known, common organic solvents is routine for the skilled artisan. 
Further, the person of ordinary skill in the art would have submitted the organic extract to gel filtration chromatography and elution, using the steps taught by Zheng, to obtain pure desired compound. Thus, the person of ordinary skill in the art would have replaced the recovery of organic compounds using Amberlite XAD resin (as in Zheng), with an extraction of organic compounds from a pineapple water extract, using organic solvents, in the method of Zheng, with the expectation that such steps will result in separation/purification of the desired compound, 1-[[3-(4-hydroxyphenyl)-1-oxo-2-propenyl]oxy]-1,2,3-propanetricarboxylic acid.
As such, claims 1, 10-12 are rejected as prima facie obvious.

Conclusion
Claims 1-15 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KORTNEY KLINKEL can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA NEAGU/Primary Examiner, Art Unit 1627